NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                       Submitted November 13, 2008*
                                        Decided November 13, 2008

                                                  Before

                                    DANIEL A. MANION, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge

                                    DIANE S. SYKES, Circuit Judge

No. 08‐2568

JEFF STRONG,                                               Appeal from the United States District
           Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

         v.                                                No. 08‐017‐WDS

ILLINOIS DEPARTMENT OF HUMAN                               William D. Stiehl,
SERVICES,                                                  Judge.
      Defendant‐Appellee.

                                                O R D E R

       Jeff Strong sued the Illinois Department of Human Services for discriminating
against him, apparently in relation to the way it adjudicated the status of a traumatic brain
injury he suffered.  He sought relief under the Rehabilitation Act, 29 U.S.C. § 974, and the
Americans with Disabilities Act, 42 U.S.C. § 12132.  The district court screened the



         *
           The appellee was not served with process in the district court and is not
participating in this appeal.  After examining the briefs and the record, we have concluded
that oral argument is unnecessary.  Thus, the appeal is submitted on the briefs and the
record.  See FED. R. APP. P. 34(a)(2).
No. 08‐2568                                                                              Page 2

complaint and dismissed it for failure to state a claim because the State of Illinois is immune
from suit under either the ADA or Rehabilitation Act. 

        An appellate brief must contain legal argument, citation to legal authority, and a
statement of the issues presented for review.  FED. R. APP. P. 28(a).  Strong’s brief recounts
his medical, educational, and vocational history, and narrates his interactions with the State,
but he provides no legal argument or citation to supporting authority.  Although we
liberally construe pro se filings, “still we must be able to discern cogent arguments in any
appellate brief, even from a pro se litigant.”  Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001). 

                                                                                   DISMISSED.